Name: Commission Regulation (EC) No 895/2004 of 29 April 2004 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: plant product;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|32004R0895Commission Regulation (EC) No 895/2004 of 29 April 2004 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex I to the Treaty Official Journal L 163 , 30/04/2004 P. 0023 - 0026Commission Regulation (EC) No 895/2004of 29 April 2004fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), and in particular Article 13(3) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(2), and in particular Article 13(3) thereof,Whereas:(1) Article 13(1) of Regulation (EEC) No 1766/92 and Article 13(1) of Regulation (EC) No 3072/95 provide that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Community may be covered by an export refund.(2) Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common implementing rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds(3), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 1766/92 or in Annex B to Regulation (EC) No 3072/95 as appropriate.(3) In accordance with the first subparagraph of Article 4(1) of Regulation (EC) No 1520/2000, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month.(4) The commitments entered into with regard to refunds which may be granted for the export of agricultural products contained in goods not covered by Annex I to the Treaty may be jeopardised by the fixing in advance of high refund rates. It is therefore necessary to take precautionary measures in such situations without, however, preventing the conclusion of long-term contracts. The fixing of a specific refund rate for the advance fixing of refunds is a measure which enables these various objectives to be met.(5) Taking into account the settlement between the European Community and the United States of America on Community exports of pasta products to the United States, approved by Council Decision 87/482/EEC(4), it is necessary to differentiate the refund on goods falling within CN codes 1902 11 00 and 1902 19 according to their destination.(6) Pursuant to Article 4(3) and (5) of Regulation (EC) No 1520/2000, a reduced rate of export refund has to be fixed, taking account of the amount of the production refund applicable, pursuant to Council Regulation (EEC) No 1722/93(5), for the basic product in question, used during the assumed period of manufacture of the goods.(7) Spirituous beverages are considered less sensitive to the price of the cereals used in their manufacture. However, Protocol 19 to the Act of Accession of the United Kingdom, Ireland and Denmark provides that the necessary measures must be decided to facilitate the use of Community cereals in the manufacture of spirituous beverages obtained from cereals. Accordingly, it is necessary to adapt the refund rate applying to cereals exported in the form of spirituous beverages.(8) In accordance with Council Regulations (EC) No 1039/2003(6), (EC) No 1086/2003(7), (EC) No 1087/2003(8), (EC) No 1088/2003(9), (EC) No 1089/2003(10) and (EC) No 1090/2003(11) the Council adopted autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Estonia, Slovenia, Latvia, Lithuania, Slovakia and the Czech Republic and the exportation of certain processed agricultural products to those countries. Those regulations provide that with effect from 1 July 2003, processed agricultural products not listed in Annex I to the Treaty which are exported to Estonia, Slovenia, Latvia, Lithuania, Slovakia or the Czech Republic shall not be eligible for export refunds.(9) Council Regulation (EC) No 999/2003 of 2 June 2003 adopting autonomous and transitional measures concerning the import of certain processed agricultural products originating in Hungary and the export of certain processed agricultural products to Hungary(12), provides that with effect from 1 July 2003, the goods referred to in Article 1(2) thereof which are exported to Hungary shall not be eligible for export refunds.(10) Council Regulation (EC) No 1890/2003 of 27 October 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Malta and the exportation of certain processed agricultural products to Malta(13), provides that with effect from 1 November 2003, processed agricultural products not listed in Annex I to the Treaty which are exported to Malta shall not be eligible for export refunds.(11) With a view to enlargement of the European Union on 1 May 2004, the setting of all remaining export refunds has been discontinued in the cereals and rice sector, in relation to the Annex I processed products concerned when exported to the acceding States.(12) Therefore, with effect from 7 April 2004 no refund should be set for certain cereal and rice products exported in the form of goods not covered by Annex I to the Treaty when exported to Cyprus and Poland and for the goods which are not referred to in Article 1(2) of Regulation (EC) No 999/2003 when exported to Hungary.(13) It is necessary to ensure continuity of strict management taking account of expenditure forecasts and funds available in the budget.(14) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The rates of the refunds applicable to the basic products listed in Annex A to Regulation (EC) No 1520/2000 and listed either in Article 1 of Regulation (EEC) No 1766/92 or in Article 1(1) of Regulation (EC) No 3072/95, exported in the form of goods listed in Annex B to Regulation (EEC) No 1766/92 or in Annex B to Regulation (EC) No 3072/95 respectively, are fixed as shown in the Annex to this Regulation.Article 21. Without prejudice to Article 1 and with effect from 1 July 2003, the rates set out in the Annex are not applicable to goods not covered by Annex I to the Treaty when exported to the Czech Republic, Estonia, Latvia, Lithuania, Slovakia or Slovenia nor to the goods referred to in Article 1(2) of Regulation (EC) No 999/2003 when exported to Hungary.With effect from 1 November 2003 these rates are not applicable to goods not covered by Annex I to the Treaty when exported to Malta.2. Without prejudice to Article 1 and with effect from 7 April 2004 no rates of refund shall be set in respect of goods not covered by Annex I to the Treaty when exported to Cyprus and Poland and in respect of goods which are not referred to in Article 1(2) of Regulation (EC) No 999/2003 when exported to Hungary.Article 3This Regulation shall enter into force on 30 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1784/2003 (OJ L 270, 21.10.2003, p. 78).(2) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Commission Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27).(3) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 543/2004 (OJ L 87, 25.3.2004, p. 8).(4) OJ L 275, 29.9.1987, p. 36.(5) OJ L 159, 1.7.1993, p. 112. Regulation as last amended by Regulation (EC) No 216/2004 (OJ L 36, 7.2.2004, p. 13).(6) OJ L 151, 19.6.2003, p. 1.(7) OJ L 163, 1.7.2003, p. 1.(8) OJ L 163, 1.7.2003, p. 19.(9) OJ L 163, 1.7.2003, p. 38.(10) OJ L 163, 1.7.2003, p. 56.(11) OJ L 163, 1.7.2003, p. 73.(12) OJ L 146, 13.6.2003, p. 10.(13) OJ L 278, 29.10.2003, p. 1.ANNEXRates of the refunds applicable from 30 April 2004 to certain cereals and rice products exported in the form of goods not covered by Annex I to the Treaty>TABLE>